Citation Nr: 1208263	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-43 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for neuropathy of the hands, feet, shoulder, and back, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Joyce Batipps, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to March 1970.  He served in the Republic of Vietnam and was awarded the Purple Heart Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the National Defense Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
 
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Board notes that the Veteran was afforded a VA general medical examination in May 2010 in connection with his claim for service connection for peripheral neuropathy due to herbicide exposure.  However, the examiner indicated that the claims file was not reviewed.  She did review two letters from the Veteran's private neurologist indicating that the Veteran's polyneuropathy was caused by exposure to Agent Orange, but she noted the RO provided no records with its examination request.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history. See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326; VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions). 

Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the May 2010 VA examination report, the examiner noted that a private neurologist, Dr. D.S. (initials used to protect the Veteran's privacy), suggested in October 2009 correspondence that the Veteran "may indeed have acquired amyloidosis as a result of exposure to Agent Orange and it is a fact that amyloidosis is a well recognized cause of polyneuropathy."  The VA examiner indicated there was no objective evidence of amyloidosis in the private records provided during the VA examination.  She also reported that a diagnosis of amyloidosis required a tissue biopsy and an "extensive laboratory evaluation," which was beyond the scope of the VA general medical examination.  Therefore, the Board finds that the Veteran should be afforded an additional VA examination for the purpose of conducting all necessary and appropriate clinical testing to determine the nature and etiology of the Veteran's current disorder.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for amyloidosis and/or peripheral neuropathy of the hands, feet, legs, shoulder, and back.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

2.  The Veteran should be afforded a VA examination for the purpose of conducting all necessary and appropriate clinical testing to determine nature and etiology of any amyloidosis and/or peripheral neuropathy that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including any testing considered necessary for a diagnosis of amyloidosis (to the extent possible).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, letters from private physicians, and his own lay statements.   

It should be noted that the Veteran served in the Republic of Vietnam during the Vietnam era, and therefore, he is presumed to have been exposed to herbicides during his military service.  

The examiner should identify all current disorders and specifically state whether the Veteran has amyloidosis and/or peripheral neuropathy of the hands, feet, shoulder, and back.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's herbicide exposure in service or is otherwise related to his military service. 

The examiner should also state whether it is at least as likely as not that the Veteran had "acute and subacute peripheral neuropathy" which is defined by the applicable regulations as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  If so, he or she should indicate whether the Veteran has any current disorder or residuals related to the acute and subacute peripheral neuropathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the claims file must be made available to the examiner for review. 

3.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


